McCarran, J.:
I concur in the order.
*504Order on Motion for Alimony Pendente Lite
Respondent’s motion for an order granting alimony pendente lite came on regularly to be heard this day (October 26,1915) before the court. Respondent appeared by and through her attorney, A. E. Painter, Esq., and the appellant by and through his attorneys, Messrs. Summerfield & Richards. Said motion was heard, argued, submitted, and duly considered, and, the court being fully advised in the premises—
It Is Ordered, and the court does hereby order, that said motion be, and the same is hereby, granted, and accordingly that appellant pay to the respondent, either through the clerk of this court or through A. E. Painter, Esq., the attorney for respondent, the sum of two hundred dollars ($200) per month, pending the appeal in this case, beginning from the date of this order, and that the same be made on or before the 5th day of each and every month, commencing on the 5th day of November, 1915; and that if appellant fails to make said monthly payments as aforesaid, this court will entertain a motion to dismiss his appeal herein.
Order of Dismissal

Per Curiam:

It appearing to the court that heretofore, on the 26th day of October, 1915, an order was duly made and entered by this court requiring appellant to pay to respondent the sum of $200 per month alimony pendente lite on or before the fifth day of each and every month thereafter during the pendency of such appeal; and it appearing to this court that such order has not been complied with and no satisfactory excuse offered for such noncompliance; and it further appearing that on the 11th day of November, 1915, a notice of motion to dismiss the appeal for noncompliance with such order was filed in this court and served on counsel for appellant, which notice coming on to be heard upon the 15th day of November, 1915, was presented to the court by counsel for respondent, counsel for appellant failing to appear and resist said motion; *505and it appearing to the satisfaction of the court that appellant has not complied and does not intend to comply with said order: therefore
It Is Ordered, that said appeal be and the same is hereby dismissed.
Dated December 6, 1915.